Hutcheson, J.
The defendant was convicted of the offense of murder, with a recommendation to mercy, and was sentenced accordingly. He filed a motion for new trial on the general grounds only. This case is a companion of McConnell v. State, ante, the evidence in the cases being substantially the same. The evidence is wholly circumstantial; but there is sufficient evidence in the record to authorize a verdict of guilty, and the judge did not err in refusing a new trial.

Judgment affifmed.

All the Justices concur,